Citation Nr: 1139284	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 06-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to service-connected status-post traumatic cervical right posterolateral herniated nucleus pulposus (HNP) at C6-C7 level with upper back myositis. 

2. Entitlement to service connection for a psychiatric disorder, to include major depressive disorder with psychotic features, to include as secondary to service-connected status-post traumatic cervical right posterolateral HNP at C6-C7 level with upper back myositis. 

3. Entitlement to an increased evaluation for status-post traumatic cervical right posterolateral HNP at C6-C7 level with upper back myositis (cervical spine disability or neck and upper back disability), currently evaluated as 20 percent disabling.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973, in addition to service in the Army National Guard. This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The appeal was remanded for additional development in August 2008 and November 2009.

With regard to issue number 2 on the title page of this decision, the Veteran has been diagnosed with various psychiatric disorders. The symptoms of these disorders often overlap. The Board resolves any conflict concerning his proper diagnosis in favor of the Veteran. Accordingly, the Veteran's psychiatric disorder has been characterized as major depressive disorder with psychotic features. See Mitteleider v. West, 11 Vet. App. 181, 182 (1998).

In September 2009 the Veteran submitted a statement claiming that he no longer worked because he was disabled. As discussed in the Remand section below, a claim of entitlement to TDIU has been raised.

The appeals for service connection for a low back disorder, for an increased rating for a cervical spine disorder, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The credible lay and medical evidence shows that the Veteran's major depressive disorder with psychotic features is due to service-connected status-post traumatic cervical right posterolateral HNP at C6-C7 level with upper back myositis. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, major depressive disorder with psychotic features is secondary to a service-connected disability. 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.310, 3.326, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist Veterans in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Here, the Board is granting service connection for major depressive disorder with psychotic features. Thus, no further discussion of the VCAA is required.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the appellant's Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process. See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304 . See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current psychiatric disorder is secondary to his service-connected neck and upper back disability. The neck disability is currently rated 20 percent disabling. He is currently diagnosed with major depressive disorder. See, e.g., VA Examination (June 2011). He has also been diagnosed with major depressive disorder with psychotic features. See, e.g., Report of Dr. Cotto (July 2005).

Service treatment records are silent for treatment for a psychiatric disorder. VA treatment records show that the Veteran was treated for a psychiatric disability in February 1984, following suicidal ideations.

The Veteran's private and VA treatment records show that the Veteran has a mood disorder which is related to the chronic pain of his neck and upper back disability. For example, in November 2004, the Veteran reported to his psychiatrist that he was frustrated due to the pain in his neck and back. The examiner noted that the Veteran had been depressed for a long time, mostly due to the physical pain he experiences. He diagnosed major depressive disorder and stated that a mood disorder due to chronic pain should be ruled out. These diagnoses continued. In April 2005, the examiner noted that the Veteran's non-psychotic symptoms were directly related to his chronic pain. It was noted that his psychiatric symptoms had worsened, likely due to pain. In June 2005, the Veteran reported that he was still depressed due to pain.

In July 2005, the Veteran was seen by a private psychiatrist. He was diagnosed with recurrent severe major depression with psychotic features. The examiner found a direct relationship between the Veteran's poor emotional condition and his poor physical condition. Not only is this opinion based on a detailed examination and history, but it discusses the Veteran's specific contentions in detail. It is also consistent with the Veteran's treatment history, which repeatedly notes psychiatric problems associated with physical pain. The Board finds that the private July 2005 opinion is credible evidence in favor of the Veteran's claim. See Barr, supra. 

The Veteran attended a VA examination in April 2009. The examiner found that the Veteran's psychiatric disorders were not due to service or a service-connected disability, since there was no evidence of psychiatric complaints in service, since the Veteran was gainfully employed until 2003 with no problems related to a psychiatric disorder, and since there was no history of psychiatric complaints prior to 2004. She found that the Veteran's current psychiatric disorders were distinct from the depression the Veteran experienced in 1984 (which she incorrectly states was in service), since he had no problems between 1984 and 2004.

The Veteran attended a VA examination in June 2011. The examiner referenced the VA opinion of April 2009. She found that the Veteran's current psychiatric disorders were distinct from the depression the Veteran experienced in 1984, since he had no problems between 1984 and 2004.

The Board does not find the April 2009 and June 2011 opinions to be credible evidence against the Veteran's claim. The April 2009 opinion was offered without an accompanying VA examination. Furthermore, it only discussed the Veteran's psychosis, but not his depression with psychotic features, mood disorder, or other psychiatric disabilities. Confusingly, it states that there was no psychiatric treatment prior to 2004, but also discusses the 1984 incident. The June 2011 opinion incorrectly states that the 1984 treatment for depression occurred during service and relies heavily on the April 2009 opinion. Furthermore, both opinions fail to address the Veteran's claim that his psychiatric disorders are secondary to service-connected disabilities, meaning that a lack of psychiatric treatment during and after would have little bearing on the Veteran's claim. 

The positive opinions found in the private and VA treatment records show that the examiners had a better understanding of the Veteran's history, physical complaints, and how they affect his psychiatric well being.  In these circumstances, the evidence, as noted above, is at least balanced.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley, supra. The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Service connection for major depressive disorder with psychotic features, secondary to a service-connected disability. See Alemany, supra.


ORDER

Service connection for major depressive disorder with psychotic features is granted.


REMAND

The Veteran was injured while on ACDUTRA with the Army National Guard in June 1982. He was working with the MUST unit (a MUST is a portable combat hospital) when he dropped a "flop door," which he was carrying by himself. Service treatment records and the Line of Duty Report verify that the accident caused severe pain in his right shoulder, neck and back. The Veteran has provided consistent lay statements regarding the accident in service and his pain thereafter. The Board finds his reports of symptoms in service and continuing thereafter to be credible. A June 2006 VA examination and January 2007 VA opinion found the Veteran's low back disorder was not due to service, but failed to discuss the Veteran's symptoms, and physical history as related in his lay evidence. A new VA examination should be scheduled. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was last afforded a VA examination to assess his neck disability in October 2005. Spinal examinations conducted since that time focused only on the Veteran's low back. In addition, the examiners failed to properly discuss the factors outlined in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, No. 09-2169 (Aug. 23, 2011). A new VA examination is needed. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran submitted a June 2010 record from Dr. Jose A. Baez. Dr. Baez stated that the Veteran has been under his care since December 2009 and discussed the Veteran's back and neck disabilities. The records of Dr. Baez bear directly on the Veteran's claims and must be obtained. 38 C.F.R. § 3.159.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the evidence submitted by the Veteran suggests he is unable to work due to his service-connected disabilities. The Board finds that a claim of entitlement to TDIU has been raised.
 
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2. Obtain the Veteran's current and complete treatment records from Dr. Jose A. Baez. Evidence of attempts to obtain these records should be associated with the claims file.

3. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, and severity of his low back disorder and of status-post traumatic cervical right posterolateral HNP at C6-C7 level with upper back myositis.

Advise the examiner that the in-service low back injury and subsequent treatment have been conceded. Advise the examiner that the Veteran's reports of continuing low back pain during and after service have been found credible.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology, assign all relevant diagnoses, and address the following questions/issues:

Include ranges of motion for the cervical spine, upper back, and low back. Note any range of motion loss which is specifically attributable to pain. Note any additional functional loss with repetition. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups. Note whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. State whether there is any ankylosis.

Comment on whether (a) the service-connected status-post traumatic cervical right posterolateral HNP at C6-C7 level with upper back myositis and/or (b) the service-connected right arm radiculopathy affects the Veteran's ability to obtain and maintain substantially gainful employment.

Comment on whether any diagnosed low back disorder at least as likely as not (50/50 probability) (a) began in service, (b) has been continuous since service, (c) is related to service, or (d) is related to or aggravated by the service-connected cervical spine and upper back disability. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


